IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 5, 2009

                                     No. 09-20289                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



KLEINWOOD MUNICIPAL UTILITY DISTRICT,

                                    Plaintiff-Appellant

v.

CYPRESS FOREST PUBLIC UTILITY DISTRICT; JP/RAVENEAUX
PARTNERS LP; KERA DEVELOPMENT L.P.,

                                    Defendants, Appellees.




                           Appeal From the United States
                  District Court for the Southern District of Texas

                         Lower Docket Number 4:08-CV-3071


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Before us in this appeal is the district court’s dismissal pursuant to
F.R.C.P. 12(b)(6) of Kleinwood’s constitutional claims advanced under 42 U.S.C.
§1983 and other federal and state claims. Having reviewed the district court’s
Order of March 30, 2009, the briefs of the parties, and the record on appeal, we


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-20005

are satisfied that, for the reasons set forth by the district court, its judgment
should be and is hereby
AFFIRMED.




                                       2